Order entered September 16, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00445-CV

                      WHISHEIKA CHISSELL, Appellant

                                       V.

                      PRESTONWOOD TRAILS, Appellee

                  On Appeal from the County Court at Law No. 3
                              Dallas County, Texas
                      Trial Court Cause No. CC-20-00533-C

                                    ORDER

      By letter dated June 19, 2020, we directed appellant to file, no later than

June 29, 2020, written verification she had requested the reporter’s record.

Although we cautioned her that failure to do so could result in the appeal being

submitted without the record, to date she has not complied. See TEX. R. APP. P.

37.3(c). Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file her brief

no later than October 16, 2020.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE